Name: 2012/19/EU: Council Decision of 16Ã December 2011 on the approval, on behalf of the European Union, of the Declaration on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana
 Type: Decision
 Subject Matter: fisheries;  America;  international law;  natural environment;  maritime and inland waterway transport
 Date Published: 2012-01-10

 10.1.2012 EN Official Journal of the European Union L 6/8 COUNCIL DECISION of 16 December 2011 on the approval, on behalf of the European Union, of the Declaration on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana (2012/19/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3), in conjunction with point (b) of Article 218(6) thereof, Having regard to the proposal from the European Commission, After consulting the European Parliament, Whereas: (1) Subject to their compliance with the applicable legally binding Union acts on the conservation and management of fishery resources, fishing vessels flying the flag of the Bolivarian Republic of Venezuela (hereinafter Venezuela) have operated in EU waters in the exclusive economic zone off the coast of French Guiana for many decades. (2) The processing industry based in French Guiana depends on the landings from those fishing vessels and therefore the continuity of those operations should be ensured. (3) In order to ensure such continuity it is necessary that the Union make a declaration addressed to Venezuela confirming its readiness to issue fishing authorisations to a limited number of fishing vessels flying the flag of Venezuela on the condition that they comply with the applicable legally binding Union acts, HAS ADOPTED THIS DECISION: Article 1 The Declaration addressed to the Bolivarian Republic of Venezuela on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana (hereinafter the Declaration) is hereby approved on behalf of the European Union. The text of the Declaration is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to notify the Declaration to the Bolivarian Republic of Venezuela. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 December 2011. For the Council The President M. SAWICKI Declaration addressed to the Bolivarian Republic of Venezuela on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana 1. The European Union shall issue fishing authorisations to a limited number of fishing vessels flying the flag of the Bolivarian Republic of Venezuela to fish in the part of the exclusive economic zone off the coast of French Guiana that lies more than 12 nautical miles from the base lines, subject to the conditions set out in this Declaration. 2. In accordance with Article 22 of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (1), the authorised fishing vessels flying the flag of the Bolivarian Republic of Venezuela shall, when fishing in the zone referred to in paragraph 1, comply with the provisions of the European Union common fisheries policy concerning the conservation and control measures and other European Union provisions governing fishing activities in that zone. 3. More particularly, authorised fishing vessels flying the flag of the Bolivarian Republic of Venezuela shall comply with any relevant European Union rules or regulations specifying, inter alia, the fish stocks that may be targeted, the maximum number of authorised fishing vessels and the proportion of catches to be landed into ports in French Guiana. 4. Without prejudice to the withdrawal of authorisations granted to individual fishing vessels flying the flag of the Bolivarian Republic of Venezuela on grounds of their failure to comply with any relevant European Union rules or regulations, the European Union may at any time withdraw, by way of unilateral declaration, the specific undertaking expressed in this Declaration to grant fishing opportunities. (1) OJ L 286, 29.10.2008, p. 33.